internal_revenue_service number release date index number 263a ------------------- ------------------------------------------------------------ -------------------------- ---------------------------------------- ----------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------------- id no --------- ---------- telephone number ---------------------- refer reply to cc ita b06 plr-111041-18 date date legend year year taxpayer type purpose dear ---------------- ------- ------- ------------------------------------------------------------------------- -------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------- ------ this letter responds to your letter dated date requesting certain rulings concerning the application of sec_263a of the internal_revenue_code and the income_tax regulations for a producer that uses the simplified_production_method and that has inventory that did not completely turn over during the taxable_year you have requested the following rulings for its year taxable_year notwithstanding the fact that a portion of taxpayer’s year ending inventory remained on hand in its year ending inventory taxpayer using the first-in first out fifo method and the simplified_production_method properly applies the simplified_production_method by including only the additional sec_263a costs that it incurred during the year taxable_year in the numerator of the absorption ratio of the simplified_production_method formula only the sec_471 costs that it incurred during the year taxable_year in the denominator of the absorption ratio of the simplified_production_method formula and only the sec_471 costs that it incurred during the year taxable_year and that remained in its inventory at the end of the year taxable plr-111041-18 year in the sec_471 costs on hand at year end multiplicand for purposes of the simplified_production_method formula for its year taxable_year notwithstanding the fact that a portion of taxpayer’s year ending inventory remained on hand in its year ending inventory taxpayer using the fifo method and the simplified_production_method properly determines the additional sec_263a costs capitalized to ending inventory in year by only using the portion of additional sec_263a costs incurred during year that are allocable to ending inventory in year under the simplified_production_method and taxpayer properly recovers as cost_of_goods_sold in year the additional sec_263a costs that were allocated to ending inventory in year using the simplified_production_method facts taxpayer develops and commercializes type products for purpose because of the complexity of taxpayer’s manufacturing processes taxpayer produces its products in large batches and only a limited number of manufacturing facilities can manufacture taxpayer’s products taxpayer is a calendar-year taxpayer that uses an overall accrual_method of accounting for its year taxable_year taxpayer used the fifo method to identify inventory and the simplified_production_method without historic absorption ratio election described in sec_1_263a-2 to allocate additional sec_263a costs to ending inventory for its year taxable_year taxpayer continues to use the first-in first out fifo method to identify inventory and the simplified_production_method without historic absorption ratio election described in sec_1_263a-2 to allocate additional sec_263a costs to ending inventory taxpayer calculates its absorption ratio of the simplified_production_method by dividing additional sec_263a costs that it incurred during the taxable_year by sec_471 costs that it incurred during the taxable_year taxpayer’s multiplicand of its simplified_production_method formula is the sec_471 costs that it incurred during the taxable_year and that remained in its inventory at the end of the taxable_year taxpayer multiplies this multiplicand by its absorption ratio to determine its additional sec_263a costs allocated to ending inventory taxpayer did not sell all of its year ending inventory in its year taxable_year and a portion of its year ending inventory remained on hand in its year ending inventory in year taxpayer recovers as costs of goods sold all of the additional sec_263a costs that were allocated to ending inventory in year by the simplified_production_method plr-111041-18 requested ruling sec_1 taxpayer properly applies the simplified_production_method formula in year taxpayer’s first requested ruling is that notwithstanding the fact that a portion of taxpayer’s year ending inventory remained on hand in its year ending inventory taxpayer using the fifo method and the simplified_production_method properly applies the simplified_production_method in year by including only the additional sec_263a costs that it incurred during the year taxable_year in the numerator of the absorption ratio of the simplified_production_method formula only the sec_471 costs that it incurred during the year taxable_year in the denominator of the absorption ratio of the simplified_production_method formula and only the sec_471 costs that it incurred during the year taxable_year and that remained in inventory at the end of the year taxable_year in the multiplicand of the simplified_production_method formula sec_1_263a-1 provides that sec_471 costs are the costs other than interest that the taxpayer capitalized under its method_of_accounting immediately prior to the effective date of sec_263a sec_1_263a-1 provides that for taxpayers not in existence prior to the effective date of sec_263a sec_471 costs generally are the costs other than interest that the taxpayer would have been required to capitalize under its method_of_accounting had it been in existence immediately prior to the effective date of sec_263a sec_1_263a-1 defines additional sec_263a costs as the costs other than interest that were not capitalized under the taxpayer's method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a for new taxpayers additional sec_263a costs are defined as the costs other than interest that the taxpayer must capitalize under sec_263a but which the taxpayer would not have been required to capitalize if the taxpayer had been in existence prior to the effective date of sec_263a sec_1_263a-2 provides a simplified_method the simplified_production_method for determining the additional sec_263a costs allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year sec_1_263a-2 provides generally that under the simplified_production_method additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year equal the absorption ratio multiplied by the sec_471 costs remaining on hand at year end sec_1_263a-2 provides that under the simplified_production_method the absorption ratio is the additional sec_263a costs incurred during the taxable_year divided by the sec_471 costs incurred during the taxable_year plr-111041-18 sec_1_263a-2 provides that additional sec_263a costs incurred during the taxable_year are defined as the additional sec_263a costs described in sec_1_263a-1 that a taxpayer incurs during its current taxable_year sec_1_263a-2 provides that sec_471 costs incurred during the taxable_year are defined as the sec_471 costs described in sec_1_263a-1 that a taxpayer incurs during its current taxable_year sec_1_263a-2 provides that sec_471 costs remaining on hand at year end means the sec_471 costs as defined in sec_1_263a-1 that a taxpayer incurs during its current taxable_year which remain in its ending inventory or are otherwise on hand at year end as a general matter the sec_263a regulations provide that a taxpayer that uses the simplified_production_method to allocate additional sec_263a costs to ending inventory only includes additional sec_263a costs that it incurs during the current taxable_year in the numerator of the absorption ratio of the simplified_production_method formula only the sec_471 costs that it incurs during the taxable_year in the denominator of the absorption ratio of the simplified_production_method formula and only the sec_471 costs that it incurs during the taxable_year and that remain in inventory at the end of the taxable_year in the multiplicand of the simplified_production_method formula the regulations covering the simplified_production_method do not provide any special rules for inventory that does not completely turn over in a taxable_year in this case some of the items in taxpayer’s year ending inventory were not sold during year and therefore taxpayer has items from year in its year ending inventory regardless in year taxpayer properly determines the numerator and denominator of its absorption ratio of the simplified_production_method formula by including only the additional sec_263a costs that it incurred during the year taxable_year in the numerator and only the sec_471 costs that it incurred during the year taxable_year in the denominator pursuant to sec_1_263a-2 and - b ii a additionally taxpayer properly determines the multiplicand of the simplified_production_method formula by including only the sec_471 costs that it incurred during the year taxable_year and that remain in inventory at the end of the year taxable_year pursuant to sec_1_263a-2 and -2 b ii b taxpayer properly determines costs allocated to ending inventory and properly recovers certain costs as cost_of_goods_sold in year taxpayer’s second requested ruling is that notwithstanding the fact that a portion of taxpayer’s year ending inventory remained on hand in its year ending inventory taxpayer using the fifo method and the simplified_production_method properly plr-111041-18 determines the additional sec_263a costs capitalized to ending inventory in year by only using the portion of additional sec_263a costs incurred during year that are allocable to ending inventory in year under the simplified_production_method and that taxpayer properly recovers as cost_of_goods_sold in year the additional sec_263a costs that were allocated to ending inventory in year using the simplified_production_method sec_1_263a-1 provides that sec_263a costs are generally allocated to the items of property produced or property acquired for resale during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 allows taxpayers to use the simplified_method provided in sec_1_263a-2 the simplified_production_method to allocate additional sec_263a costs properly allocable to property produced or acquired for resale to property that is on hand at the end of the taxable_year sec_1_263a-2 provides a simplified_method the simplified_production_method for determining the additional sec_263a costs allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year sec_1_263a-2 generally provides that under the simplified_production_method additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year equal the absorption ratio multiplied by the sec_471 costs remaining on hand at year end sec_1_263a-2 provides generally that the absorption ratio of the simplified_production_method is multiplied by the sec_471 costs remaining in ending inventory or otherwise on hand at the end of each taxable_year in which the simplified_production_method is applied the resulting product is the additional sec_263a costs that are added to the taxpayer's ending sec_471 costs to determine the sec_263a costs that are capitalized as a general matter the sec_263a regulations provide that the simplified_production_method only treats the additional sec_263a costs incurred during the current taxable_year as allocable to ending inventory as described above those are the only costs that are properly included in the numerator of the absorption ratio of the simplified_production_method formula additionally the simplified_production_method allocates additional sec_263a costs as a lump-sum to ending inventory in lieu of allocating those costs to specific items of property which is generally otherwise required under the sec_263a regulations the regulations covering the simplified_production_method do not provide any special rules for inventory that does not completely turn over in a taxable_year plr-111041-18 in this case some of the items in taxpayer’s year ending inventory were not sold during year and therefore taxpayer has items from year in its year ending inventory regardless none of the additional sec_263a costs allocated to taxpayer’s year ending inventory by the simplified_production_method are allocable to taxpayer’s year ending inventory and all of the additional sec_263a costs allocated to taxpayer’s year ending inventory are properly recovered as cost_of_goods_sold in year the simplified_production_method allocates additional sec_263a costs to ending inventory as a lump-sum and not to specific items in ending inventory and for purposes of determining the additional sec_263a costs allocated to taxpayer’s year ending inventory it is irrelevant that some of the items in taxpayer’s year ending inventory are also in taxpayer’s year ending inventory ruling sec_1 for its year taxable_year notwithstanding the fact that a portion of taxpayer’s year ending inventory remained on hand in its year ending inventory taxpayer using the fifo method and the simplified_production_method properly applies the simplified_production_method by including only the additional sec_263a costs that it incurred during the year taxable_year in the numerator of the absorption ratio of the simplified_production_method formula only the sec_471 costs that it incurred during the year taxable_year in the denominator of the absorption ratio of the simplified_production_method formula and only the sec_471 costs that it incurred during the year taxable_year and that remained in its inventory at the end of the year taxable_year in the sec_471 costs on hand at year end multiplicand for purposes of the simplified_production_method formula for its year taxable_year notwithstanding the fact that a portion of taxpayer’s year ending inventory remained on hand in its year ending inventory taxpayer using the fifo method and the simplified_production_method properly determines the additional sec_263a costs capitalized to ending inventory in year by only using the portion of additional sec_263a costs incurred during year that are allocable to ending inventory in year under the simplified_production_method and taxpayer properly recovers as cost_of_goods_sold in year the additional sec_263a costs that were allocated to ending inventory in year using the simplified_production_method the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-111041-18 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives sincerely w thomas mcelroy jr senior technician reviewer branch income_tax accounting
